Citation Nr: 0301375	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than February 
23, 1999 for the grant of service connection for residuals 
of a fracture of the left ankle and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's 
claims for service connection for bilateral hearing loss 
and for an effective date earlier than February 23, 1999 
for the grant of service connection for a fracture of the 
left ankle and fibula.  The veteran filed a timely appeal 
to these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran's claims file contains a medical opinion 
which relates his current bilateral hearing loss to 
acoustic trauma incurred in service.

3.  The veteran filed a claim for service connection for 
residuals of a left ankle fracture with VA on April 16, 
1982; this claim was not adjudicated by VA, and remains 
open and pending.

4.  The evidence of record in 1982 was sufficient to 
establish that the veteran was suffering from residuals of 
a left ankle fracture which was incurred in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).   

2.  The criteria for the assignment of an earlier 
effective date of April 16, 1982 for the grant of service 
connection for residuals of a fracture of the left ankle 
and left fibula have been met.  38 U.S.C.A. §§ 1110, 
5103A, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.158, 
3.303, 3.400 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims, as well as 
notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decision 
dated in July 2001, in the statement of the case (SOC) 
issued in December 2001, in the supplemental statement of 
the case (SSOC) issued in October 2002, at the time of a 
hearing before an RO hearing officer in December 2001, at 
the time of a hearing before the undersigned Acting Board 
Member in November 2002, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the 
evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter 
to the veteran dated in March 2001, and again in the SOC 
issued to the veteran in December 2001, the RO provided 
the veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The 
RO described the evidence needed to establish the 
veteran's claims, and specifically identified what 
evidence was needed from the veteran versus what evidence 
VA would attempt to procure.  The Board finds, therefore, 
that such documents are in compliance with the VA's 
revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their 
statements and submissions of evidence that they 
understand the nature of the evidence needed to 
substantiate the veteran's claims.  As the RO has 
completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issues on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service private treatment notes, VA 
outpatient treatment notes, including the results of 
audiometric testing, and several personal statements made 
by the veteran in support of his claim.  The veteran 
testified at a hearing before an RO hearing officer in 
December 2001, and again before the undersigned Acting 
Board Member in November 2002, and transcripts of this 
testimony have been associated with the veteran's claims 
file.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the 
veteran of the evidence required to substantiate his 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claims and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

I.  Service Connection Claim

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting 
in a current disability was incurred in or aggravated 
coincident with service in the Armed Forces.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Savage v. Gober, 10 Vet. App. 
488, 497 (1997).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence is required to support this issue.  See Epps, 
supra.; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  
If the chronicity provision is not applicable, a claim may 
still be established on the basis of § 3.303(b) if the 
condition observed during service or any applicable 
presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background

Evidence relevant to the veteran's claim for service 
connection for bilateral hearing loss includes his service 
medical records, which are negative for any evidence of 
recorded complaints or diagnoses of, or treatment for, 
hearing loss.  The veteran's March 1979 entrance 
examination for the Army National Guard also failed to 
indicate a diagnosis of any hearing loss disorder.

The first - and only - diagnosis of a hearing loss 
disability is found in a VA audiological consultation 
report dated in January 2002.  At that time, the veteran 
reported a 20+ year history of progressive bilateral 
hearing loss.  He reported a history of noise exposure in 
the Marine Corps as a firing range officer for 2 years.  
Following audiometric testing, the examiner rendered a 
diagnosis of bilateral sensorineural hearing loss.  He 
then opined that "Based on todays finding and patients 
history it is more than likely as not that a component of 
the veterans hearing loss is the result of acoustic trauma 
suffered on active duty."  The examiner recommended that 
the veteran be fit with hearing aids bilaterally.

The Board observes that the veteran has also submitted an 
audiogram, apparently from a private audiologist, dated in 
January 2001.  However, these findings are represented in 
uninterpreted graph form, and do not contain either a 
diagnosis of hearing loss or any other discussion of the 
significance of the results presented.

The Board also observes that the veteran has submitted 
several service personnel records in support of his claim.  
Of particular note is a letter from the veteran's Marine 
Corps colonel to the veteran dated in April 1974, in which 
the colonel expressed appreciation for the veteran's 
participation as an assistant instructor for two classes 
on the M16 rifle.

In addition, the veteran's DD Form 214, Report of 
Separation from Active Duty, indicates that the veteran 
received the Marksman Rifle Badge.

The veteran also testified at a hearing before an RO 
hearing officer in December 2001, and again before the 
undersigned Acting Board Member in January 2003.  During 
the course of these hearings, the veteran testified that 
while his principal duty did not involve firing guns, he 
performed additional duties, to include serving as an 
assistant instructor at a firing range.  He stated that he 
served in this capacity at least two to three times per 
week for a period of almost two years.  He reported that 
he did not generally wear hearing protection because, as 
an instructor, he had to be able to hear and communicate 
with the soldiers he was training.

Analysis

Following a review of the evidence detailed above, the 
Board finds that the evidence establishes that the veteran 
was exposed to acoustic trauma in service.  While the 
veteran's complete service personnel records are not 
contained in his claims file, he has credibly testified 
that he served as a range instructor on a weekly basis for 
two years.  This assertion is supported by the April 1974 
letter of appreciation to the veteran for his services as 
an assistant instructor for rifle classes, as well as his 
receipt of the Marksman Rifle Badge.

In addition, the medical evidence clearly establishes that 
the veteran is currently suffering from a bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2002).

The only remaining question to be answered, then, is 
whether the veteran's current hearing loss is related to 
his inservice acoustic trauma.  As noted above, the 
veteran's service medical records do not show that he 
suffered from hearing loss in service.  However, the 
absence of in-service evidence of hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) is not fatal to the claim.  See Leford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the Board finds that the January 2002 
medical opinion by the VA audiologist, while not ideal, 
raises at least a reasonable doubt that the veteran's 
current hearing loss disorder is etiologically related to 
the acoustic trauma in service.  Resolving all such 
reasonable doubt in the veteran's favor, as the Board 
must, (see 38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002)), the Board determines that service 
connection is warranted for bilateral hearing loss.

I.  Earlier Effective Date Claim

The veteran's claim for service connection for residuals 
of a fracture of the left ankle and left fibula was 
granted by the RO in a rating decision dated in February 
2000.  The effective date assigned by the RO was February 
23, 1999, which was the date of VA's receipt of a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
in which the veteran claimed entitlement to service 
connection for a "left ankle injury which occurred while 
in the service."  The veteran asserts that the proper 
effective date for this grant is April 16, 1982, the date 
of VA's receipt of a prior VA Form 21-526 claiming 
entitlement to this same benefit.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall 
be the day following separation from active service or the 
date entitlement arose, if the claim is received within 
one year of separation from service; otherwise, the 
effective date shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

However, in this case the veteran is not basing his 
argument on an interpretation of effective date law and 
regulations.  Rather, he asserts that the RO failed to 
adjudicate his earlier April 1982 claim for service 
connection for residuals of a fracture of the left ankle 
and left fibula.  He argues that, contrary to the RO's 
assertions, he never received notice of a denial of this 
claim, and, as such, he maintains that the 1982 claim is 
still open and pending.  Following a review of the record, 
the Board agrees.

A review of the actual April 1982 claim for compensation 
reveals that the veteran claimed entitlement to service 
connection for three distinct disorders:  a left ankle 
injury, a broken nose, and a stab wound of the left arm.  
The RO issued a deferred rating decision in May 1982, 
noting that further action needed to be accomplished prior 
to adjudicating these claims.  Specifically, the RO 
indicated that the veteran's complete service medical 
records, including his service entrance and separation 
examinations, needed to be requested.  In addition, the RO 
indicated that reports of any investigation of the facts 
and circumstances surrounding the alleged stabbing 
incident in 1975 needed to be obtained.  Finally, the RO 
determined that the veteran needed to be asked to explain 
the circumstances surrounding the stabbing injury.

In response, in May 1982 the RO sent a request to the 
National Personnel Records Center seeking the veteran's 
complete service medical records.  In addition, the RO 
requested all official investigation reports of the facts 
and circumstances surrounding the reported stabbing 
incident.  In a response received several weeks later, the 
NPRC indicated that all available requested records had 
already been forwarded to VA.

On May 27, 1982, the RO also sent the veteran a letter 
indicating that VA was awaiting the receipt of requested 
military records.  In addition, the RO indicated that it 
was enclosing a VA Form 21-4176, Report of Accidental 
Injury, for the veteran to complete.  Specifically, the RO 
requested that the veteran "Please fill out the enclosed 
form to tell us your version of the stabbing incident in 
1975.  This form should be completed and sent back to us 
within 30 days."  The Board observes that at the bottom of 
this letter is a handwritten notation indicating that the 
veteran had "failed to furnish" the requested VA Form 21-
4176.  This notation was dated July 16, 1982.

On the same day that the RO sent this letter to the 
veteran, the veteran underwent a VA orthopedic 
examination, scheduled in connection with the veteran's 
claims for benefits.  At that time, a full examination of 
the veteran's left lower extremity was conducted, as well 
as x-rays of the left ankle. 

The veteran also underwent a scheduled VA ear, nose and 
throat (ENT) examination in July 1982, also conducted in 
conjunction with the veteran's claims for VA benefits.

The veteran's claims file also contains a computer-
generated printout dated July 16, 1982, entitled "C & P 
[compensation and pension] disallowance."  This printout 
indicated various reasons for disallowance of a benefits 
claim.  There is an "x" next to the phrase "failure to 
prosecute."  In addition, the bottom of this form 
indicates that "no letter [is] required."

In denying the veteran's claim for an earlier effective 
date for the grant of service connection for residuals of 
a left ankle and left fibula fracture, the RO stated that 
an earlier effective date was denied because "the 
veteran's original claim for service connection for 
residuals of left leg and left ankle injuries, a broken 
nose, and a stab wound of the left arm, was denied by 
letter dated July 16, 1982.  This decision became final on 
July 16, 1983."  However, the Board finds that this 
interpretation appears to be in error.  The veteran and 
his representative have consistently argued that the 
veteran never received a letter apprising him of a July 
16, 1982 denial of his claims, and have noted at the time 
of the veteran's hearings that they could find no such 
document in the veteran's claims file.  Similarly, the 
Board has found no such notice letter, or any indication 
that the RO ever sent such notice.  On the contrary, it 
appears that, in light of the veteran's failure to 
complete and return the requested VA Form 21-4176, on July 
16, 1982 the RO determined that the veteran's claims had 
been abandoned, thus requiring no further action on the 
part of VA.  See 38 C.F.R. § 3.158(a) ("where evidence 
requested in connection with an original claim...is not 
furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration 
of 1 year, further action will not be taken unless a new 
claim is received.")

However, the Board finds that, while the veteran's claim 
for service connection for a stab wound injury to the left 
arm may reasonably have been considered to have been 
abandoned, the determination that his claim for service 
connection for residuals of a fracture of the left ankle 
and fibula had also been abandoned was in error.  As noted 
above, the veteran claimed entitlement to service 
connection for three disabilities.  In response, the RO 
determined that further action on the part of the veteran 
was required as to only one of these three disabilities, 
i.e., the claim for service connection for a stab wound to 
the left arm.  Indeed, the May 27, 1982 letter to the 
veteran indicated that the only action required of the 
veteran was the completion and return of the enclosed VA 
Form 21-4176, and specifically indicated that he needed to 
complete this form to "tell us your version of the 
stabbing incident in 1975."  No action on the part of the 
veteran was requested as to his other two unrelated 
claims.  

In addition, the Board observes that on the same day that 
the RO sent this letter to the veteran, he reported for a 
scheduled VA examination of his left lower extremity in 
conjunction with his claim for service connection for 
residuals of a fracture of the left ankle and left fibula.  
This is further evidence that the veteran had not 
abandoned his claim for this benefit, but, instead, was 
actively pursuing this claim.

In short, the Board concludes that the veteran's April 16, 
1982 claim for service connection for residuals of a 
fracture of the left ankle and left fibula was improperly 
deemed "abandoned" by the RO, and was never adjudicated, 
as required by VA regulations.  Therefore, it remains an 
open and pending claim.

Having determined that the April 16, 1982 claim for 
service connection for residuals of a fracture of the left 
ankle and left fibula remains pending, the Board further 
finds that the evidence of record in 1982 was sufficient 
to determine that service connection for this disability 
was warranted.

Evidence of record in 1982 includes the veteran's service 
medical records.  A review of these records reveals that 
on July 14, 1975, the veteran was involved in an 
automobile accident, at which time he sustained a medial 
malleolar fracture of the left ankle, a fibular fracture, 
and an undisplaced fracture of the talar neck.  He 
underwent open reduction and internal fixation of the 
medial malleolus at a civilian institution, and was then 
transferred to the Naval Hospital in Annapolis, Maryland.  
The veteran was placed on 6 months limited duty.  The 
veteran's separation examination, dated in April 1976, 
indicated that the veteran's lower extremities were 
"abnormal," and noted the presence of screws in the ankle 
of the left lower extremity.

In March 1979, the veteran underwent an Army National 
Guard entrance examination.  At that time, it was noted 
that the veteran's lower extremities were abnormal because 
of his prior injury to the left ankle.

In May 1982, the veteran underwent a VA orthopedic 
examination.  At that time, x-rays revealed an internal 
fixation screw in the medial malleolus of the left ankle, 
degenerative changes in the tibiotalo joint, and a united 
distal fibular fracture.  The examiner rendered a 
diagnosis of probable early osteoarthritis of the left 
ankle in the medial side.

The Board finds that these records establish that the 
veteran sustained a fracture to the left ankle and fibula 
in service, and that there was medical evidence in 1982 
showing that the veteran was suffering from residuals of 
this fracture at that time.  Indeed, the Board observes 
that the eventual grant of service connection for the 
veteran's left ankle disability in February 1999 was 
rendered principally on the basis of the evidence of 
record in 1982.

Therefore, the Board finds that an earlier effective date 
of April 16, 1982 for the grant of service connection for 
residuals of a fracture of the left ankle and left fibula 
is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

An earlier effective date of April 16, 1982 for the grant 
of service connection for residuals of a fracture of the 
left ankle and fibula is granted.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

